DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Saxby (U.S. Publication No. 2018/0143234 A1) discloses power line monitoring devices and systems described herein are configured to measure the currents and voltages of power grid distribution networks. Referring to FIG. 1A, monitoring system 100 comprises monitoring device 102 mounted across adjacent power line conductors 104 and 106 of a power distribution network. The power distribution network can be a three phase AC network, or alternatively, a single-phase network.  The monitoring device comprises a voltage divider positioned across adjacent power line conductors.  The voltage divider can include one or more voltage divider elements connected by a wire.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “a first plurality of impedance elements comprising a capacitive voltage divider, arranged on the printed circuit board and electrically connected to the high-voltage contact and in series with each other such as to be operable in a first voltage divider for sensing the elevated voltage of the power-carrying conductor; wherein the impedance assembly further comprises d) a second plurality of impedance elements.”


Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a first plurality of impedance elements comprising a capacitive voltage divider, arranged on the printed circuit board and electrically connected to the high-voltage contact and in series with each other such as to be operable in a first voltage divider for sensing the elevated voltage of the power-carrying conductor; wherein the impedance assembly further comprises d) a second plurality of impedance elements.”

	Claims 2, 4-8, 10-12, 18 and 20 are allowable due to its dependency on claim 1; claim 3 is allowable due to its dependency on claim 2; claim 9 is allowable due to its dependency on claim 8; claim 13 is allowable due to its dependency on claim 12; claim 14 is allowable due to its dependency on claim 8; claims 15, 17 and 19 are allowable due to its dependency on claim 14; claim 16 is allowable due to its dependency on claim 15. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866